DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 17, 2022 has been entered.  Claims 1-17 and 19-21 remain pending in this application.
The amendments to claims 1 and 21 have overcome the rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed March 18, 2022.

Allowable Subject Matter
Claims 1-17 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the scope of claim 1 must first be addressed, as the scope was at issue in the prior office action.  Claim 1 has currently been amended to recite “a processor for processing data including using address translation…”.  Upon review of the specification, examiner finds that this language is supported by the specification.  In addition, as the limitation is now “using address translation” instead of “performing address translation”, the scope has clearly been changed from generating the address translation to using the results of the address translation as part of processing data.  Consequently, there is no reasonable interpretation of “a processor for… using address translation” where the processor is performing the page walk translation that was at issue in the prior office action.  
Regarding the allowability of claim 1 over prior art, examiner adopts the reasons provided in the prior office action in the prior art comments section.  As no amendment is made to the limitations at issue (the processor containing the PWC and the memory controller configured to read from the page tables to create the PTE) and no reference was found in an additional search of the prior art to render the limitations obvious, then no additional comment is necessary and the prior office action’s reasons are maintained.  
The dependent claims are allowed for dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139